
	
		I
		111th CONGRESS
		1st Session
		H. R. 1619
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2009
			Ms. Schwartz (for
			 herself, Ms. Berkley,
			 Mr. Berman,
			 Mr. Bishop of New York,
			 Mr. Blumenauer,
			 Mr. Brady of Pennsylvania,
			 Mr. Carney,
			 Ms. Clarke,
			 Mr. Clay, Mr. Cleaver, Mr.
			 DeFazio, Ms. DeLauro,
			 Mr. Doggett,
			 Mr. Engel,
			 Mr. Farr, Mr. Fattah, Mr.
			 Israel, Ms. Eddie Bernice Johnson of
			 Texas, Ms. Kaptur,
			 Ms. Kilpatrick of Michigan,
			 Mrs. Lowey,
			 Mr. McDermott,
			 Mr. Moran of Virginia,
			 Mr. Nadler of New York,
			 Ms. Schakowsky,
			 Mr. Serrano,
			 Ms. Slaughter,
			 Ms. Sutton,
			 Ms. Wasserman Schultz,
			 Ms. Watson,
			 Ms. Woolsey,
			 Mr. Wu, Ms. Baldwin, Mrs.
			 Capps, Mr. Langevin,
			 Ms. Pingree of Maine,
			 Mr. Murphy of Connecticut,
			 Mr. Patrick J. Murphy of Pennsylvania,
			 Mr. Barrow,
			 Ms. Moore of Wisconsin,
			 Mr. Tierney,
			 Mr. Murtha,
			 Mr. Crowley,
			 Mr. Altmire,
			 Ms. Lee of California,
			 Mr. Larson of Connecticut,
			 Mr. Pallone,
			 Mr. Michaud,
			 Mr. Clyburn,
			 Mr. Connolly of Virginia,
			 Mr. Watt, Mr. Arcuri, Ms.
			 Edwards of Maryland, Ms.
			 DeGette, Mr. Cohen,
			 Mr. Waxman,
			 Mrs. Halvorson,
			 Ms. Kilroy,
			 Mr. Thompson of Mississippi,
			 Mr. Braley of Iowa,
			 Mr. Holt, Mr. Yarmuth, Mr.
			 Sires, Ms. Richardson,
			 Ms. Matsui,
			 Mr. Tonko,
			 Ms. Fudge,
			 Mr. Hastings of Florida,
			 Mr. Perlmutter,
			 Mr. Butterfield,
			 Mr. Kucinich,
			 Mr. Loebsack,
			 Ms. Corrine Brown of Florida,
			 Ms. Hirono,
			 Ms. Ros-Lehtinen,
			 Mr. Boucher,
			 Mr. Doyle,
			 Mr. McGovern,
			 Ms. Linda T. Sánchez of California,
			 Mr. Kagen,
			 Mr. Schiff,
			 Mr. Weiner, and
			 Mr. Ellison) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committees on
			 Education and Labor and
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title I of the Employee Retirement Income
		  Security Act of 1974, title XXVII of the Public Health Service Act, and the
		  Internal Revenue Code of 1986 to prohibit pre-existing condition exclusions for
		  children in group health plans and health insurance coverage in the group and
		  individual markets.
	
	
		1.Short titleThis Act may be cited as the
			 Children’s Health Protection Act of
			 2009.
		2.FindingsCongress makes the following
			 findings:
			(1)According to the
			 Bureau of the Census, 8,100,000 children and young adults are uninsured at some
			 point during the year. Young adults between the ages of 18 and 25 years old
			 make up 21 percent of the total uninsured population.
			(2)According to a
			 recent study, approximately 20 percent of school-aged children suffer from a
			 chronic illness.
			(3)Thirteen States
			 have passed legislation that increased the age of dependency for young adults
			 for purposes of private insurance coverage to age 25.
			(4)When a child or
			 young adult has a 63-day gap in insurance coverage, pre-existing condition
			 exclusions, such as coverage limits or waiting periods, can be applied when the
			 child or young adult becomes insured under a new health insurance
			 policy.
			(5)Eliminating
			 pre-existing condition exclusions for children is a vital safeguard to ensure
			 all children have access to health care when in need.
			(6)High-risk pools
			 were created to help individuals with pre-existing conditions purchase
			 insurance with the assistance of government subsidies. However, State high-risk
			 pools are often underfunded, unaffordable for patients, have long waiting lists
			 and impose pre-existing condition waiting periods once enrolled.
			(7)Pre-existing
			 condition limitation periods for children in the private market discourage
			 families from moving off Medicaid or the Children's Health Insurance
			 Program.
			3.Prohibition of
			 pre-existing condition exclusions for children under group health
			 plans
			(a)Amendments to
			 the Employee Retirement Income Security Act of 1974Section
			 701(d) of the Employee Retirement Income Security Act of 1974 (29 U.S.C.
			 1181(d)) is amended—
				(1)by striking
			 paragraph (1) and inserting the following:
					
						(1)Exclusion not
				applicable to childrenA
				group health plan, and a health insurance issuer offering group health
				insurance coverage, may not impose any pre-existing condition exclusion in the
				case of an individual who has not attained 25 years of
				age.
						;
				(2)by striking
			 paragraphs (2) and (4); and
				(3)by redesignating
			 paragraph (3) as paragraph (2).
				(b)Amendments to
			 the Public Health Service ActSection 2701(d) of the Public
			 Health Service Act (42 U.S.C. 300gg(d)) is amended—
				(1)by striking
			 paragraph (1) and inserting the following:
					
						(1)Exclusion not
				applicable to childrenA
				group health plan, and a health insurance issuer offering group health
				insurance coverage, may not impose any pre-existing condition exclusion in the
				case of an individual who has not attained 25 years of
				age.
						;
				(2)by striking
			 paragraphs (2) and (4); and
				(3)by redesignating
			 paragraph (3) as paragraph (2).
				(c)Amendments to
			 the Internal Revenue Code of 1986Subsection (d) of section 9801
			 of the Internal Revenue Code of 1986 (relating to exceptions) is
			 amended—
				(1)by striking
			 paragraph (1) and inserting the following:
					
						(1)Exclusion not
				applicable to childrenA
				group health plan may not impose any pre-existing condition exclusion in the
				case of an individual who has not attained 25 years of
				age.
						;
				(2)by striking
			 paragraphs (2) and (4); and
				(3)by redesignating
			 paragraph (3) as paragraph (2).
				(d)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply with respect to group health plans for plan years
			 beginning after the end of the 12th calendar month following the date of the
			 enactment of this Act.
				(2)Special rule for
			 collective bargaining agreementsIn the case of a group health
			 plan maintained pursuant to one or more collective bargaining agreements
			 between employee representatives and one or more employers ratified before the
			 date of the enactment of this Act, the amendments made by this section shall
			 not apply to plan years beginning before the later of—
					(A)the date on which
			 the last of the collective bargaining agreements relating to the plan
			 terminates (determined without regard to any extension thereof agreed to after
			 the date of the enactment of this Act); or
					(B)the date that is
			 after the end of the 12th calendar month following the date of enactment of
			 this Act.
					For purposes
			 of subparagraph (A), any plan amendment made pursuant to a collective
			 bargaining agreement relating to the plan which amends the plan solely to
			 conform to any requirement added by the amendments made by this section shall
			 not be treated as a termination of such collective bargaining agreement.4.Prohibition of
			 pre-existing condition exclusions for children in health insurance coverage in
			 the individual market
			(a)In
			 generalSection 2741 of the Public Health Service Act (42 U.S.C.
			 300gg–41) is amended—
				(1)by redesignating
			 the second subsection (e) (relating to market requirements) and subsection (f)
			 as subsections (f) and (g), respectively; and
				(2)by adding at the
			 end the following new subsection:
					
						(h)Prohibition of
				pre-existing condition exclusions for childrenEach health insurance issuer that offers
				health insurance coverage in the individual market may not impose any
				pre-existing condition exclusion (as defined in section 2701(b)(1)(A)) in the
				case of an individual who has not attained 25 years of
				age.
						.
				(b)Conforming
			 amendmentSection 2744(a)(1) of such Act (42 U.S.C.
			 300gg–44(a)(1)) is amended by inserting (other than subsection
			 (h)) after section 2741 .
			(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to health insurance coverage offered, sold, issued, renewed, in effect, or
			 operated in the individual market after the end of the 12th calendar month
			 following the date of the enactment of this Act.
			
